Name: 2004/381/EC:Commission Decision of 26 April 2004 amending Decision 1999/710/EC as regards the inclusion of establishments in Iceland in provisional lists of third-country establishments from which Member States authorise imports of minced meat and meat preparations (Text with EEA relevance) [notified under document number C(2004) 1521]
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade;  international trade;  foodstuff;  health
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 144/8 COMMISSION DECISION of 26 April 2004 amending Decision 1999/710/EC as regards the inclusion of establishments in Iceland in provisional lists of third-country establishments from which Member States authorise imports of minced meat and meat preparations (notified under document number C(2004) 1521) (Text with EEA relevance) (2004/381/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third-country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1), and in particular Article 2(4) thereof, Whereas: (1) Provisional lists of establishments in third countries from which the Member States authorise imports of minced meat and meat preparations have been drawn up by Commission Decision 1999/710/EC (2). (2) Iceland has sent a list of establishments producing minced meat and meat preparations for which the competent authority certifies that the establishments comply with Community rules. (3) Those establishments should be included in the lists drawn up by Decision 1999/710/EC. (4) As on-the-spot inspections have not yet been carried out, imports from such establishments are not eligible for reduced physical checks pursuant to Article 10 of Council Directive 97/78/EC (3). (5) Decision 1999/710/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 1999/710/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 7 May 2004. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 April 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 243, 11.10.1995, p. 17. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 281, 4.11.1999, p. 82. Decision as last amended by the Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded (OJ L 236, 23.9.2003, p. 381). (3) OJ L 24, 30.1.1998, p. 9. ANNEX In the Annex to Decision 1999/710/EC, the following text is inserted in accordance with the alphabetical order of the country ISO code: PaÃ ­s: Islandia /Land: Island /Land: Island /Ã §Ã Ã Ã ±: ÃÃ Ã »Ã ±Ã ½Ã ´Ã ¯Ã ± /Country: Iceland /Pays: Islande /Paese: Islanda /Land: Ijsland /PaÃ ­s: Islandia /Maa: Islanti /Land: Island. 1 2 3 4 5 6 22 Kaupfelag V-Hunvetninga Hvammstangi MP 7 50 Kaupfelag Skagfirdinga Saudarkrokur MP 7